DETAILED ACTION
                                              Response to Amendment         
1.     This Office Action is in response to Amendment filed on 02/09/2022.
        a) Abstract has been amended.
  
         b) Specification has been amended.

         c) Claims

          Claims 1 and 9 have been amended.
        
         Claims 2-8 and 10-20 have been remained.
         Claims 1-20 are currently pending in the application.
                       Examiner’s Statement of Reasons for Allowance
2.     Claims 1-20 are allowed.
3.     The following is an examiner’s statement of reasons or allowance
        None of the prior art teaches an organic light-emitting diode (OLED) panel, comprising wherein each of the OLED devices comprises: a white light-emitting device; and a plurality of isolator assemblies disposed around the white light-emitting device; wherein the OLED panel further comprises an OLED layer, and the isolator assemblies are configured to block the OLED layer located on the white light-emitting device beside a side of the isolator assemblies from extending to the OLED devices beside another side of the isolator assemblies, in combinations with the other structures as cited in the independent claims 1 and 9..
        Claims 2-8 and 10-20 are directly or indirectly depend on the independent claims 1 and 9.
                                                         Conclusion

        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUC T DANG/Primary Examiner, Art Unit 2892